Citation Nr: 0330797	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of left 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
August 1972, to include service in the Republic of Korea 
from June 1971 to August 1972.  He also served in the United 
States Army Reserves (USAR), to include various periods of 
active duty for training and inactive duty training between 
September 1972 and July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In February 1996, the RO denied service connection for post-
traumatic stress disorder (PTSD), which the veteran did not 
appeal.  In May 1999, the veteran notified VA that he wanted 
to file a claim for service connection for residuals of left 
ankle sprain and to reopen the claim for service connection 
for PTSD.  The RO denied the claims and the veteran 
appealed.  On appeal, the RO, in June 2003, reopened the 
claim for service connection for PTSD and subsequently 
denied the claim on the merits following de novo review.  
The veteran pursued his appeal of the denials of service 
connection for PTSD and for left ankle disorder.  


FINDINGS OF FACT

1.  In a February 1996 decision, the RO denied service 
connection for PTSD; the veteran was notified of the 
decision and advised of his appellate rights; he did not 
appeal; and the February 1996 RO decision became final.  

2.  Evidence associated with the claims file since the 
February 1996 RO decision is relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2003).  

2.  New and m material evidence sufficient to reopen the 
veteran's claim for service connection for PTSD has been 
submitted subsequent to the RO's February 1996 decision; the 
claim for entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding to the merits of the case, the Board notes 
that, under 38 U.S.C.A. § 7104(a), all questions in a matter 
subject to a decision by the Secretary shall be subject to 
one review on appeal to the Board.  In the instant case, the 
Board must initially determine whether it has jurisdiction 
to proceed by assessing the question of whether the veteran 
has presented new and material evidence sufficient to reopen 
his claim of service connection for PTSD because doing so 
goes to the Board's jurisdiction to reach the underlying 
claim of service connection and adjudicating it de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith (Irma) v. 
Brown, 10 Vet. App. 330, 332 (1997).  Accordingly, the Board 
has recharacterized that issue on appeal as to whether new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD.  

Also, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. § 5100.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The amendments to 
38 C.F.R. § 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  As the present appeal of the denial 
of service connection for a back disorder was initiated 
prior to that date, it will be decided under the older 
version of 38 C.F.R. § 3.156 detailed below.  

It is important to note in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for service 
connection for PTSD.  See Barnett, 83 F.3d at 1383; Marsh, 
11 Vet. App. at 471; Smith (Irma), 10 Vet. App. at 332.  If 
it is determined that such evidence has been presented, the 
claim will be reopened, and any required development would 
then be undertaken on that issue.  See Elkins v. West, 12 
Vet. App. 209 (1999).  

New and Material Evidence

In February 1996, the RO denied the veteran service 
connection for PTSD.  In reaching this determination, the RO 
had reviewed the veteran's service medical records, service 
personnel records, VA outpatient treatment records, and 
private medical reports.  The basis for the denial was that 
the records were not reflective of either a diagnosis of or 
treatment for PTSD, or for any other acquired psychiatric 
condition.  Further, the evidence did not show that the 
veteran had received any awards or decorations associated 
with combat, nor did the evidence provide verification of 
the incidents the veteran had identified as specific 
stressors precipitating his alleged PTSD.  In VA 
correspondence, dated in March 1996, the veteran was 
notified of the decision and advised of his appellate 
rights.  He did not appeal the decision and the February 
1996 RO decision became final.  In May 1999, VA received the 
veteran's request to reopen his claim for service connection 
for PTSD.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial 
of the appellant's claim, the denial is final and is not 
subject to revision upon the same factual basis.  A 
substantive appeal must be filed within sixty days that the 
RO mails the statement of the case to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court), reviewing the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the February 1996 RO decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry pertaining to the veteran's claim for entitlement to 
service connection for PTSD.  

The evidence submitted subsequent to the RO's February 1996 
final decision consists of numerous VA and private 
outpatient treatment records, copies of the veteran's 
service personnel records, United States Army Reserve (USAR) 
medical and personnel records, a transcript of the veteran's 
testimony presented at a personal hearing, a written reply 
from United States Armed Services Center for Unit Records 
Research (Records Center), and an August 2003 written 
statement from an individual who claims to have served in 
the same unit on active duty with the veteran.  

Essentially, the above-mentioned medical records show 
treatment for and diagnosis of PTSD.  However, the diagnosis 
is based on alleged stressors as related by the veteran, 
which have not been verified.  Further, the alleged 
stressors are not combat-related; rather, they pertain to 
the veteran's duties as a military policeman while stationed 
in South Korea, in the demilitarized zone.  The response 
from the Records Center indicates that the stressors 
provided by the veteran were not specific enough to be 
identifiable and involve a civilian causally, which is very 
hard to verify.  However, the Board notes that the veteran's 
alleged stressor involves a Republic of Korea (ROK) national 
on active duty in the ROK army, who was attached and/or 
assigned to the veteran's United States Army unit.  Most 
recently, the veteran submitted a written statement from an 
individual who identifies himself as a fellow serviceman who 
served in the same unit as the veteran and at the same time 
as the veteran.  In that statement, he appears to confirm at 
least one of the incidents that allegedly occurred and which 
the veteran has consistently cited as a stressor, but which 
have not been verified.  

It would appear that the above-mentioned August 2003 "buddy 
statement" directly impact the issue of service connection 
for PTSD, particularly since none of the alleged stressor 
incidents had ever before been verified.  As such, the 
recently submitted evidence is both new and material, and 
bears directly and substantially on the issue of entitlement 
to service connection for PTSD, based not on combat but on 
an assault.  Accordingly, the Board finds that the newly 
submitted evidence, in combination with other evidence of 
record, does meet the regulatory standard of evidence "which 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to service 
connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a).  

ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder, the appeal is granted.  


REMAND

Since the issue of entitlement to service connection for 
PTSD is reopened, that issue is subject to the provisions of 
the recently enacted VCAA.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Further, that issue must be determined on a de 
novo basis taking into consideration all the evidence of 
record.  

In respect to the additional issue of service connection for 
residuals of left ankle sprain, by VA letter dated in March 
2001, the RO provided the veteran notice of the VCAA.  In 
June 2001, he was advised of the evidence VA had and what 
evidence he needed to provide, and informed him that he had 
sixty days to submit additional argument and evidence; and 
he was advised of the pertinent provisions of the 
legislation in the supplemental statement of the case, 
issued in November 2002.  Unfortunately, the information 
provided in the letter is too general and not sufficient to 
adhere to the provisions of the VCAA, and the potential 
impact this law might have on his claim.  These violations 
of due process must be addressed before the Board can 
undertake any action in this claim.  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended 
duty to notify with respect to the veteran's claim for 
service-connected benefits and for a disability rating in 
excess of the initially assigned rating.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, such notification to him has 
not met the standards required under the above-cited cases 
and this violation of due process must be addressed before 
the Board can undertake any action in this claim.  

Since the Board has found that the veteran's claim for 
service connection for PTSD is reopened, VA has a duty to 
assist him in his claim.  The veteran has alleged various 
stressors that he maintains have caused his PTSD.  However, 
those stressors are too vague to be verified, with the 
exception of the alleged suicide, so the veteran needs to be 
more specific as to time, place, unit, and names, and not in 
general terms such as seeing injured soldiers subsequent to 
accidents, automobile victims, and drug overdose cases.  The 
veteran is hereby on notice that the Court has held that 
asking him to provide underlying facts, such as the names of 
the individuals involved or the dates and the places where 
the claimed events occurred, does not constitute either an 
impossible or onerous burden.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As for the alleged suicide, the veteran has supplied certain 
specifics.  The veteran's military personnel records confirm 
he served as a military policeman (MP) with the 2nd Infantry 
Division in Korea.  According to the veteran, the alleged 
suicide occurred in October 1971, along the demilitarized 
zone (DMZ), in a United States Army barracks of the 2nd MP 
Co., 2nd Infantry Division.  The alleged victim appears to 
have been a Korean national military policeman by the name 
of either Kim Lee or Sgt. Park Yoon.  The VA Help Team 
assigned to the United States Armed Services Center for Unit 
Records Research (Center for Unit Records) noted that 
civilian incidents, unless officially reported and 
documented, are not normally found in combat records; hence, 
a unit records search was not made.  However, the Board 
notes that, in the Republic of Korea (ROK), ROK soldiers are 
assigned/attached to U.S. military forces and, for all 
intents and purposes, are part of the U.S. military unit to 
which they are attached/assigned.  The ROK soldiers serve 
with U.S. forces, especially along the DMZ, and participate 
in joint patrols.  If one of the ROK soldiers committed 
suicide in a U.S. Army barracks while threatening U.S. 
military personnel, the chances are very good that a 
military report was made of the incident.  The Center for 
Unit Records should be requested to actually conduct a 
search for that record, as well as for any other potentially 
verifiable stressors.  

The veteran's United States Army Reserve (USAR) medical 
records show that he sustained a sprained left ankle while 
on active duty for training on May 23, 1984.  He was deemed 
entitled to incapacitation pay through August 13, 1984, 
while he received medical treatment.  On August 13, 1984, he 
was released to normal duty with the aid of an ankle brace.  
While at Ft. Benning, Georgia, in April 1985, he was seen 
for a sore left ankle following a two-mile walk.  In August 
1985, while at Ft. Indiantown Gap, Pennsylvania, he was seen 
for complaints of a mild grade I left ankle sprain.  
Subsequent USAR and VA medical records do not contain any 
reference to left ankle complaints or treatment.  In 
September 2000, the veteran was scheduled to undergo a VA 
orthopedic examination, but he did not show for the 
scheduled examination.  However, since this case must be 
remanded for procedural deficiencies, the veteran should be 
afforded another opportunity to avail himself of the 
opportunity to have his alleged left ankle disorder 
medically evaluated.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to service connection for PTSD 
and for left ankle disorder.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran 
and request the names and addresses of 
all medical care providers, VA and non-
VA, who treated him for left ankle 
disorder.  After securing the necessary 
releases, the RO should obtain these 
records not already of record and have 
them associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO should contact the veteran 
and request that he be very specific as 
to his alleged stressors, such as names, 
dates, incidents, and military units.  
Upon receipt of that information, to 
include the information pertaining to 
the alleged suicide of the ROK soldier's 
suicide while attached/assigned to the 
veteran's U.S. army unit, the RO should 
prepare a report detaining the nature of 
any reported incident(s), particularly 
that of the alleged suicide, and request 
that the Center for Unit Records 
actually make the attempt to verify the 
alleged incidents.  If the Center for 
Unit Records is unable to verify any of 
the alleged incidences, the veteran and 
his representative are to be so 
notified.  

4.  If, and only if, the alleged 
stressor(s) is (are) verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of a 
verified in-service stressful 
experience.  The veteran's claims folder 
is to be provided to the VA examining 
psychiatrist for review in conjunction 
with the examination, and the 
examination report is to contain a 
notation that the veteran's file has 
been reviewed.  The psychiatric examiner 
must be instructed that only the 
corroborated in-service stressor(s) may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification  of the 
specific stressor(s) underlying the 
diagnosis, and comment on the link 
between the current symptomatology and 
one or more of the in-service 
established stressors.  The typed 
examination report is to be incorporated 
with the veteran's claims file.  

5.  Regardless whether the veteran is 
scheduled for a VA psychiatric 
examination, he is to be scheduled for a 
VA orthopedic examination of his alleged 
left ankle disorder.  The veteran's claims 
file, to include his active and USAR 
medical records, is to be made available 
to the examining physician and a notation 
that the file has been reviewed is to be 
made in the examination report.  All 
appropriate tests and studies, to include 
x-rays, are to be accomplished and all 
clinical findings should be reported in 
detail.  The examination reports should 
include range of motion studies, expressed 
in degrees, and the examiner should render 
specific findings as to whether, during 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's alleged left 
ankle disorder.  In addition, the 
examining physician should indicate as to 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted during flare-ups and/or with 
repeated use.  

Following review of the records, to 
include the veteran's active duty and USAR 
medical records, the examining orthopedic 
physician is to offer an opinion whether 
any current left ankle findings are at 
least as likely as not related to the 
veteran's active or USAR military service.  
Complete rationale for the opinion 
expressed and conclusion reached, to 
include reference to disease or injury in 
the military records, should be set forth 
and incorporated with the veteran's claims 
file.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Thereafter, the RO should consider 
entitlement to service connection for 
PTSD, on a de novo basis, and for left 
ankle disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



